Citation Nr: 0923392	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-03 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected degenerative joint disease (DJD) of the lumbar 
spine, for the period prior to December 5, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2005 rating decision in which the RO denied 
the Veteran's claim for an increased rating in excess of 
20 percent for DJD of the lumbar spine.  In January 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in January 2007, and the Veteran 
filed a statement accepted as a substantive appeal (in lieu 
of a VA Form 9) in February 2007.

In a subsequent rating decision, issued during the pendency 
of the appeal, in January 2008, the RO granted an increased 
rating of 40 percent for DJD of the lumbar spine, effective 
December 5, 2007.  In correspondence received by the RO in 
January and March 2008, the Veteran indicated that he was 
satisfied with the 40 percent rating and wished to drop his 
appeal in regards to obtaining a higher current rating.  
However, the Veteran stated that he disagreed with the 
December 5, 2007 effective date of the 40 percent rating.  
Thus, this appeal is limited to the issue of rating higher 
than 20 percent for the period prior to December 5, 2007 (as 
reflected on the title page)..


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Prior to December 5, 2007, the Veteran's DJD of the 
lumbar spine was manifested by complaints of pain with 
forward flexion to no less than 65 degrees; the weight of the 
competent medical evidence indicates that the Veteran did not 
have separately compensable neurological manifestations, and 
there was no evidence of incapacitating episodes of 
intervertebral disc syndrome (IVDS) having a total duration 
of at least 4 weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for DJD of 
the lumbar spine, for the period prior to December 5, 2007, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine and Formula for Rating 
Intervertebral Disc Disease on the Basis of Incapacitating 
Episodes (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The November 
2005 RO rating decision reflects the initial adjudication of 
the claim after issuance of the June 2005 letter.  

A March 2006 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the January 2007 
SOC reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the June 2005 notice letter, which informed the 
Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, read together 
with the March 2006 letter, which explained how disability 
ratings are determined, and the January 2007 SOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, in his 
January 2006 NOD, the Veteran reported that he had difficulty 
walking one or two blocks, and that he was unable to bend and 
lift any amount of weight because of severe pain.  In 
addition, in a December 2005 VA outpatient treatment record, 
the Veteran told the physician his back pain limited his 
ability to partake in activities outside his home.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
Veteran's statements regarding the effects of his DJD of the 
lumbar spine on his daily life, the Board finds that, the 
record indicates that the Veteran has demonstrated that he 
has actual knowledge of the information and evidence needed 
to establish an increased rating.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of June 2005, October 
2005, and December 2007 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, by rating decision of August 1975, the RO 
granted service connection for low back pain, and assigned an 
initial  0 percent (noncompensable),, rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective May 20, 1975.  In a June 2003 rating decision, the 
RO increased the rating for Veteran's service-connected 
degenerative joint disease (DJD) with limitation of motion, 
lumbar spine (formerly low back pain) to 10 percent, 
effective May 16, 2003.  In an April 2004 rating decision, 
the RO increased the rating for Veteran's DJD of the lumbar 
spine to 20 percent, effective November 7, 2003.  In April 
2005, the Veteran filed his current claim for an increased 
rating.  In a November 2005 rating decision, the RO continued 
the 20 percent rating, pursuant to the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5242.  Subsequently, in 
a January 2008 rating decision, the RO increased the 
Veteran's rating for service-connected DJD to 40 percent, 
effective December 5, 2007.

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  As the Veteran's current claim 
for an increased rating was not filed until April 2005, only 
these revised criteria are applicable in the Veteran's 
appeal.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for an assignment of a rating of 20 percent 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating of 40 percent is warranted 
for disability of the thoracolumbar spine either where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine and a 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for rating the 
Veteran's service-connected DJD of the lumbar spine in excess 
of 20 percent, for the period prior to December 5, 2007, are 
not met.

During the period in question, the Veteran received VA 
treatment along with two VA examinations to evaluate his DJD 
of the lumbar spine.

The Veteran was afforded a VA examination of the spine in 
June 2005.  He then gave a history of injuring his back in a 
car accident, while in the military.  He described his back 
pain as increasing in severity over the ensuing years.  On 
examination, the Veteran had normal gait.  Range of motion 
testing revealed forward flexion to 70 degrees, with pain 
beginning at 65 degrees; extension to 10 degrees, with pain 
beginning at 5 degrees; lateral flexion to 20 degrees 
bilaterally, with pain beginning at 15 degrees bilaterally; 
and lateral rotation to 20 degrees bilaterally, with pain 
beginning at 15 degrees bilaterally.  There was no muscle 
spasm, tenderness, weakness, atrophy, guarding, or pain with 
motion of the lumbar muscles.  Reflexes were equal and 
active, and there were no motor deficits.  The Veteran had 
active movement against full resistance on his detailed motor 
examination, which included testing of the hip, knee, ankle, 
and toe.  A sensory examination revealed normal reaction to 
pain, vibration, and light touch in the Veteran's right and 
left lower extremities.  X-rays revealed first degree 
spondylolisthesis of L4 upon L5 with minimal narrowing of the 
disc and anterior osteophytosis.  The summary of the 
physician's functional effects analysis reflected no or mild 
effects on activities of daily life.  The impression was DJD 
of the lumbar spine.

The June 2005 examination did not include testing on  
repetitive motion; hence,  the Veteran was afforded a second 
VA examination in October 2005.  The October 2005 range of 
motion testing revealed forward flexion of 65 degrees, 
reduced to 50 degrees with repetition due to increased pain; 
extension to 10 degrees, reduced to 5 degrees with repetition 
due to increased pain; lateral flexion to 15 degrees 
bilaterally, unchanged with repetition; and rotation to the 
right and left to 15 degrees bilaterally, unchanged with 
repetition.  

Records of VA treatment from March 2004 to January 2007 
reflect complaints regarding and treatment for DJD of the 
lumbar spine.  No range of motion testing, expressed in 
degrees, was performed during this time; however, X-ray 
results were similar to those conducted in June 2005, showing 
first degree spondylolisthesis of L4 upon L5.  The physician 
recommended a lumbar stabilization procedure at L4-L5 to help 
alleviate the Veteran's lower back pain.  

Collectively, the aforementioned evidence reflects that the 
medical evidence prior to December 5, 2007 provides no basis 
for assignment of more than a 20 percent rating under the 
General Rating Formula.  There is no showing that the 
Veteran's DJD of the lumbar spine was manifested by forward 
flexion of 30 degrees or less, or ankylosis.  Range of motion 
testing during the June 2005 VA examination revealed forward 
flexion to 70 degrees and range of motion testing during the 
October 2005 VA examination revealed flexion to 65 degrees.  
The first instance of motion testing that revealed forward 
flexion 30 degrees or less was the December 5, 2007 VA 
examination (revealing forward flexion of 20 degrees).  As 
such, the Board finds that, for the period prior to December 
5, 2007, the criteria for a rating in excess of 20 percent 
are not met.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

In reaching the above-noted conclusion, the Board has, 
consistent with DeLuca, considered the Veteran's functional 
loss due to pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however, the pertinent medical evidence 
reflects that the assigned 20 percent rating properly 
compensates the Veteran for the extent of any such loss 
during the period in question.  In this regard, on VA 
examination in June 2005, range of motion testing revealed 
flexion limited to 65 degrees with pain.  The VA examiner 
noted that there was moderate weakness and mild fatigue.  The 
October 2005 examination revealed flexion limited to 50 
degrees with repetition due to increased pain.  Thus, there 
is no medical evidence that the Veteran's pain was so 
disabling as to effectively result in flexion limited to 30 
degrees or less, as required for assignment of the next 
higher rating under the General Rating Formula.  [The Board 
notes, parenthetically, that the criteria under the General 
Rating Formula are to be applied with or without symptoms of 
pain (whether or not it radiates), aching or stiffness in the 
area of the spine involved.  See 38 C.F.R. § 4.71a.]  

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected DJD of the lumbar spine, 
such would not be the case here.  While VA outpatient 
treatment records reflect that the Veteran was diagnosed with 
L4-5 radiculopathy in April 2005, neurological examination 
was normal during the June 2005 VA examination.  VA 
outpatient treatment records from October 2006 reveal motor 
strength testing at 5 out of 5 throughout and sensation 
intact to pinprick and light touch.  In addition, the October 
2006 record noted that the Veteran denied any motor or 
sensory changes.  While the physician indicated that the 
Veteran's symptomatic L4-5 spondylolisthesis with foraminal 
stenosis at L4-5 and L5-S1 was consistent with his L4-5 
radiculopathy, motor strength examination again revealed 
active movement against full resistance in the lower 
extremities and intact sensation to pinprick and light touch.  
In light of the foregoing, the Board finds that the weight of 
the competent medical evidence indicates that the Veteran 
does not have separately compensable neurological 
manifestations of his service-connected DJD of the lumbar 
spine.  As such, combining the ratings for separate 
orthopedic and neurological manifestations would not result 
in a rating greater than 20 percent.

Further, there is no medical evidence that the Veteran's 
service-connected DJD of the lumbar spine would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  During the June 2005 VA examination, the physician 
reported that there were no incapacitating episodes 
associated with the Veteran's DJD of the lumbar spine.  In 
addition, the VA treatment records from October 2005 through 
January 2007 indicate no incapacitating episodes.  Thus, the 
Veteran was not incapacitated for at least four weeks during 
the year, which is required for a 40 percent rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  In addition, 
the Board finds that there is no showing that, during the 
period under consideration, the Veteran's service-connected 
DJD of the lumbar spine has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited in the December 2007 SSOC).  In this 
regard, the Board notes that this disability, alone, has not 
objectively been shown to markedly interfere with employment 
(i.e. beyond that contemplated in the assigned rating).  In 
the June 2005 VA examination report, the physician noted that 
the Veteran was not employed even though the summary of the 
physician's functional effects analysis was no or mild 
effects on daily life activities.  In December 2005, the 
Veteran reported that he was recently unable to obtain a job 
because he could not bend and lift weight due to his DJD of 
the lumbar spine.  This is precisely the type of impairment 
contemplated by the rating schedule.  VA outpatient treatment 
records from January 2007 reflect that the Veteran told the 
physician that he works 1 to 2 days per week.  In addition, 
there is no evidence of record indicating that the Veteran's 
DJD of the lumbar spine has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's DJD, pursuant to 
Hart, and that the claim for a higher rating, for the period 
prior to December 5, 2007, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a rating in excess 
of 20 percent, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

A rating in excess of 20 percent for service-connected DJD of 
the lumbar spine, for the period prior to December 5, 2007, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


